Per Curiam.
The prisoner was guilty of cruelty to a horse, and was to appear for trial on October 14, 1886, at the court of special sessions. The surety and the petitioner were present, but failed to answer, the excuse being that they did not hear their names called. The recognizance was thereupon forfeited. On December 2, 1886, the prisoner was produced by the surety for trial at the special sessions, and was convicted of the offense, and adjudged to pay a fine of $5, which was paid. It does not appear that the people lost any rights by their default. The application should therefore be granted.